FILED
                             NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENRY MANSON, III,                               No. 11-15821

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00437-OWW-
                                                 GSA
  v.

DAVID G. SMITH, M.D.; AVINDRA                    MEMORANDUM *
BRAR, M.D.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Henry Manson, III, appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that prison medical staff were

deliberately indifferent to his left shoulder injuries. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendants Brar

and Smith because Manson failed to raise a genuine dispute of material fact as to

whether these defendants knew of and disregarded an excessive risk to Manson’s

health and safety, and the undisputed evidence shows that these defendants

provided Manson treatment that they believed was appropriate based on their

diagnoses. See id. at 1057-58 (explaining that a prison official is deliberately

indifferent only if he knows of and disregards an excessive risk to an inmate’s

health and safety, mere negligence in diagnosing or treating a medical condition

does not constitute deliberate indifference, and where there is a difference of

medical opinion, a prisoner must show that the chosen course of treatment was

both medically unacceptable under the circumstance and chosen in disregard of an

excessive risk to his health).

      AFFIRMED.




                                           2                                       11-15821